Citation Nr: 0002854	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-17 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizoaffective or bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran had active service in the Marine Corps from 
September 1986 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 1999, the veteran testified before a member of 
the Board at a videoconference hearing.  Correspondence and 
the hearing transcript, which is of record, indicate that he 
accepted that hearing in lieu of an "in-person" hearing 
before a Board member.  See 38 C.F.R. § 20.700(e) (1999).  At 
the hearing, the veteran requested that the record remain 
open for 30 days in order for him to obtain additional 
evidence.  Hearing transcript (T.), 10.  No additional 
evidence was subsequently received.   

The Board notes that the veteran raised the matter of service 
connection for acne in his March 1997 notice of disagreement 
and his June 1997 substantive appeal.  In an October 1999 
rating decision, the RO denied service connection for acne.  
The veteran was provided a copy of that rating decision in 
that month.  He did not file a notice of disagreement with 
that action.  Accordingly, that matter is not before the 
Board at this time.  Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995)


FINDING OF FACT

The claims file contains no competent evidence that 
schizoaffective or bipolar disorder is of service origin or 
was compensably manifested within the initial post-service 
year, or that such is otherwise related to the veteran's 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as schizoaffective or bipolar 
disorder, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records for the period September 1986 to June 
1990, to include immunization records, dental records, 
infirmary and dispensary sick call entries, consultation 
clinical record reports, an abstract of medical history, and 
reports of medical examination at entrance and discharge, are 
associated with the claims file.  Those records are negative 
for notation of findings, complaints or diagnoses pertinent 
to psychiatric disability.  

Service records containing Administrative Remarks dated on 
August 31, 1988, show that the veteran was observed as a 
student but was administratively terminated from training 
through non-selection.  It was further remarked that non-
selection was not to be considered detrimental to the overall 
career of the veteran.  Other administrative notes dated in 
1988 and 1989 do not reflect any reference to psychiatric 
problems.  On the report of examination at discharge, the 
veteran's psychiatric status was marked as normal.

On the veteran's initial application for compensation 
benefits dated in April 1996, no medical sources regarding 
psychiatric treatment were listed.  In a May 1996 statement, 
the veteran indicated that he received psychiatric evaluation 
during his embassy guard training in 1988.  

1996 VA records indicate that the veteran was hospitalized 
for schizoaffective disorder on a few occasions.  During 
hospitalization from March to May 1996, the veteran reported 
that he had been "feeling sick" for several years, but his 
father would not allow him to seek psychiatric help due to 
social stigma.  Th veteran described heavy drinking for 
several years ever since he was not accepted for an embassy 
assignment in the Marine Corps.  The Axis I diagnoses were 
schizoaffective disorder; rule out schizophrenia, chronic, 
paranoid type; and alcohol abuse, continuous.  

The veteran was admitted for VA hospitalization in February 
to March 1997 for bipolar disorder, manic, psychosis.  At 
that time, the veteran's chief complaint was that "marine 
corps people are after me for black marketing."  During a 
subsequent hospitalization in March 1997, the veteran 
reported hearing voices since 1987.  Mental status 
examination showed that he was somewhat confused, illogical 
and uncooperative.  The Axis I diagnosis was schizoaffective 
disorder, chronic with manic features.  

In December 1997, the RO made a specific request to the 
service department regarding a psychological evaluation 
reportedly completed on August 31, 1988, at the Marine Corps 
Embassy Training Center in Quantico, VA.  The response was 
that all service records had already been forwarded.  

The veteran was afforded a VA psychiatric examination in 
August 1997.  The examiner noted that the veteran's claims 
file was reviewed.  The veteran reported that while he had a 
good experience in the Marine Corps, he had not passed a 
psychological test for embassy guard duty.  He further 
explained that he was discharged at a lowered rank because he 
had some problems in which he had tried to sell some military 
equipment.  From 1990 until 1995 he tried going to school and 
working 2 jobs.  He stated that he had difficulty with his 
security guard position because of paranoia.  In April 1995, 
he recalled working a construction job at 70 hours per week.  
He again felt that he was paranoid there.  He indicated that 
his first psychiatric treatment was in about July 1995.  
Following mental status examination, the Axis I diagnosis was 
schizoaffective disorder, bipolar type. 

The veteran presented testimony before a member of the Board 
in December 1999.  The veteran testified that he had no 
psychiatric problems prior to entering service.  T. 3.  The 
veteran stated that psychiatric symptoms began during service 
and persisted.  T. 5, 6.  He noted that during his embassy 
training he was not provided any mental health clinic follow-
up or evaluation.  T. 6.  He thereafter did not seek 
treatment for years after service discharge.  T. 6.  He 
testified that during service he had not been given any 
psychiatric diagnosis.  T. 9.  

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual 
that the claim is well grounded."  38 U.S.C.A. § 5107(a); 
Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson v. Brown, 
9 Vet. App. 542, 545 (1996).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As the record in this case does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  As lay statements, such are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case the Board first notes the veteran's contention 
of having been counseled in service for psychiatric 
complaints or failing psychological testing.  His service 
medical records are associated with the claims file and 
include records that reflect treatment for various sick call 
complaints.  They also contain an abstract of Administrative 
Remarks during service.  None of the service medical records 
or other Remarks reflect any complaints, findings or 
diagnoses relevant to any psychiatric disorder.  This is 
consistent with the veteran's testimony in which he explained 
that no psychiatric diagnosis was rendered during service.  
T. 9.  

The veteran has indicated that he had been provided 
psychological testing at the Marine Corps Embassy Training 
Center in Quantico, VA.  The RO made a special attempt to 
obtain those specific records.  However, the service 
department responded that all service records were previously 
forwarded to the RO.  Thus, such records, if they ever 
existed, are unavailable for review.  Since the RO sought to 
obtain all specific relevant records, the Board does not find 
that the representative's November 1999 request for a further 
search for records is necessary.  Additionally, since the 
veteran testified to the absence of psychiatric findings 
during service, it does not appear that the VA is on notice 
of possible outstanding relevant records.  As such, a remand 
for further development is not warranted.  38 U.S.C.A. § 5103 
(West 1991 & Supp. 1998).  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (VA must in certain circumstances make 
multiple attempts to obtain-service medical records and 
notify the veteran of its failure to obtain them).

In any case, it is clear that the available service medical 
records contain no indication whatsoever of any psychiatric 
problems.  Moreover, at the time of his discharge from 
service, the veteran's psychiatric status was clinically 
evaluated as normal, with no psychiatric defects, diagnoses 
or history noted.  If, in fact, the veteran sought or 
received treatment in service, the problem appears to have 
been acute and transitory, in view of the otherwise negative 
service medical records and separation examination.  
Accordingly, service records provide no plausible basis for 
service connection.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a).

There is no competent evidence of a compensably manifested 
psychosis within one year after service to warrant 
consideration on the basis of presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309.  The claims file contains no 
competent medical evidence of schizophrenia, bipolar disorder 
or other psychosis within one year of service discharge.

Although the record presents no plausible basis for 
presumptive service connection or service connection under 
38 C.F.R. § 3.303(a), the Board must still consider 38 C.F.R. 
§ 3.303(d).  However, the entire record contains no competent 
evidence that a currently diagnosed bipolar 
disorder/schizophrenic disorder (or any other acquired 
psychiatric disorder) had its onset during or is otherwise 
related to service.  In fact, the competent evidence of 
record is consistent in showing the initial findings of a 
psychiatric disability many years after service.  At the 
most, available records suggest initial psychiatric 
complaints or problems during, with no history, 
documentation, or medical conclusion that the veteran first 
manifested symptoms of his psychiatric disorder during 
service, or within the following year.  Thus, while medical 
examiners have noted the veteran's description of " hearing 
voices since 1987," no medical professional has linked any 
post-service disability to service, and the history is 
insufficient to well ground the claim.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  

Nor does any of the competent evidence of record contain an 
opinion that the veteran's current psychiatric disorder is 
otherwise related to any incident of service. The only 
evidence in support of the veteran's argument that service 
connection is warranted, is his own statements/testimony to 
the effect that he was treated in service and experienced 
persistent psychiatric symptoms thereafter.  He is not 
competent to provide a psychiatric diagnosis for any in-
service or post-service symptoms or to attribute any reported 
symptomatology to a psychiatric diagnosis; nor is he 
competent to relate any diagnosed psychiatric illness to his 
period of service.  See Espiritu, supra.  Absent the 
requisite nexus opinion, his claim must fail.  See Caluza, 
supra.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In the instant case, the Board notes that the Social Security 
Administration (SSA) had contacted VA for records in December 
1996 when the veteran had applied for SSA benefits.  In a 
subsequent April 1997 VA treatment note, there is reference 
to the veteran receiving financial support through 
Supplemental Security Income (SSI) benefits.  The SSA/SSI 
medical records on which their decision was based are not 
associated with the claims file.  Nevertheless, the Board 
does not find that a remand for these records is necessary 
since there is no indication that the records contain any 
information that would link a post-service disability to 
service.  In such cases, the Court has recognized that a 
remand for additional development is not needed since there 
is no indication that evidence to render the claim plausible 
is outstanding.  See Brock v. Brown, 10 Vet. App. 155 (1997).  

Further, as explained above, the veteran has not identified 
any existing medical evidence that has not been requested or 
obtained, which will support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as schizoaffective or bipolar disorder, is denied.



		
	M. Sabulsky       
	Member, Board of Veterans' Appeals


 

